Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of March 4, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on June 6, 2022 (the “Amendment”) amending claims 1, 5, 6, 11, 12, 15-17, 19, and 20; canceling claims 7 and 13; and adding new claims 21 and 22.  The present Final Office Action addresses pending claims 1-6, 8-12, and 14-22 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the objections to the specification, objections to the claims, claim rejections under 35 USC 112(b), and claim rejections under 35 USC 101 and 102 set forth in the non-final Office Action have been fully considered and are persuasive. These objections and rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 103 and on the grounds of non-statutory double patenting.



Response to Applicant’s Arguments Regarding Claim Rejections on the grounds of non-statutory Double Patenting
At pages 10-11 of the Amendment, Applicant request that the non-statutory Double Patenting be held in abeyance until an indication of allowable subject matter in the present application.  However, as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  MPEP 804.  Therefore, the rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
	Applicant’s arguments are moot in view of the new grounds of rejection set forth herein, as necessitated by the Amendment.
	
	
Claim Objections
Claim 6 is objected to because of the following informalities:  
	In calim 6, lines 2-3, it appears that “the next one of the” should be changed to --a next--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-12, and 14-20 of copending Application No. 16/443,788 (“reference application”) in view of U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”).  For convenience, a claim chart comparing independent claim 1 of the present application and independent claim 1 of the reference application is provided below:

Independent Claim 1 of the Present Application
Independent Claim 1 of the reference application
1. Computing apparatus comprising a processor and storage storing code arranged to run on the processor, wherein the code is configured so as when run to perform operations of:
1. Computing apparatus comprising one or more processors and storage storing code arranged to run on the one or more processors, wherein the code is configured so as when run to perform operations of:
outputting questions to a user via a user device, and receiving back responses to some of the questions from the user via the user device; 
outputting questions to a user via one or more user devices, and receiving back responses to some of the questions from the user via one or more user devices; 
over time, controlling the outputting of the questions so as to output the questions with a different value associated with each item of a plurality of items of metadata, wherein the items of metadata comprise at least one of a or a location at which a question was output to the user via the user device; 
over time, controlling the outputting of the questions so as to output the questions under circumstances of different values for each of one or more items of metadata, wherein the one or more items of metadata comprise one or more physical conditions of the user; 

monitoring whether or not the user responds when the question is output with the different metadata values; 

supplying the metadata values and a corresponding indication of whether the user responded as training inputs to a machine learning algorithm;
determining a probability distribution of an unanswered question of the questions; and

training a machine learning algorithm to learn a value of each of the items of metadata which optimizes a reward function based on the determined probability distribution, and based thereon selecting at least one of a time or location at which to output a subsequent question.
training the machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function, and based thereon selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.



Thus, independent claim 1 of the present application and independent claim 1 of the reference application are the same except for the following:  
1) Lines 9-11 of independent claim 1 of the present application recite “wherein the items of metadata comprise at least one of a time or a location at which a question was output to the user via the user device” whereas in contrast lines 7-8 of independent claim 1 of the reference application recite “wherein the one or more items of metadata comprise one or more physical conditions of the user”;
2) Line 16 of independent claim 1 of the present application recites “determining a probability distribution of an unanswered question of the questions” whereas independent claim 1 of the reference application does not recite such a limitation;
3) Lines 17-18 of independent claim 1 of the present application recites “training a machine learning model to learn a value of each of the items of metadata which optimizes a reward function based on the determined probability distribution...” whereas independent claim 1 of the reference application does not recite such a limitation;
4) Lines 15-16 of independent claim 1 of the present application recite “selecting at least one of a time or location at which to output a subsequent question” whereas in contrast lines 14-16 of independent claim 1 of the reference application recite “selecting a circumstance when the user is exhibiting a particular physical condition to output one or more subsequent questions.”

However, regarding item 2) above, dependent claim 2 of the reference application calls for generating a set of first values from input values where the first values represent a probability distribution of the input values representing that the user did not respond to the question which is the same as “determining a probability distribution of an unanswered question of the questions” from line 16 of claim 1.  
Regarding item 3) above, dependent claim 2 of the reference application calls for inputting the first values (i.e., the probability distribution of the input values representing that the user did not respond to the question) to a second neural network to generate second value which are then supplied to a reward function to perform an optimization of a machine learning algorithm including selecting a metadata value which is the same as “training a machine learning model to learn a value of each of the items of metadata which optimizes a reward function based on the determined probability distribution...”.
Regarding items 1) and 4) above, George teaches that it was known in the in the field of adaptive content (which can be questions per at least [0027]) generation to deliver content in early stages of the session or throughout the session at certain time instants ([0063]) and in response to user progress at the right time to improve user progress ([0075]) and to score/log the effectiveness of content items and the manner of presenting the content and feed the logs back into an interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness.  Accordingly, as part of such training, the content/questions would be delivered to the user device under different circumstances of different times which would be fed back into the interactive computing platform as metadata values to identify times that results in improved effectiveness/user performance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the metadata of independent claim 1 of the reference application to have included a time at which a question was output to the user via the user device as taught by George to identify times that results in improved effectiveness/user performance.
Claims 2-6, 8-12, and 14-20 of the reference application as modified by George are the same as dependent claims 2-6, 8-12, and 14-20 of the present application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”) in view of U.S. Patent App. Pub. No. 2016/0239738 to Feng et al. (“Feng”):
Regarding claim 1, George discloses computing apparatus (interactive computing platform 105 in Figure 1) comprising a processor and storage storing code arranged to run on the processor (Figure 8 and [0088]-[0097] discuss how the invention can be implemented via processors, storage, and code), wherein the code is configured so as when run to perform operations of: 
outputting questions to a user via a user device ([0063] discusses delivering content items to an end user device, where the content items can be questions per [0018] and [0027]), and receiving back responses to some of the questions from the user via the user device ([0064] and [0027] note that responses are received which would be from the user device); 
over time, controlling the outputting of the questions so as to output the questions a different value associated with each item of a plurality of items of metadata, wherein the items of metadata comprise at least one of a time or a location at which a question was output to the user via the user device ([0063] notes how the content customization module can deliver content in early stages of the session or throughout the session at certain time instants while [0075] discusses how content can be delivered in response to user progress at the right time to improve user progress; also [0079]-[0081] discuss how the effectiveness of content items and the manner of presenting the content items are scored/logged and the logs are fed back into the interactive computing platform for use in selecting new content or retraining the neural network for content item selection to improve content selection effectiveness; accordingly, as part of such training, the content/questions would be delivered to the user device under different circumstances of different times which would be fed back into the interactive computing platform as metadata values to identify times that results in improved effectiveness/user performance); 
...
training a machine learning algorithm to learn a value of each of the items of metadata which optimizes a reward function ([0079]-[0080] discuss how the neural network includes weights (values) between nodes of the network, where the nodes represent various content item parameters (items of metadata, which would include the time metadata as noted above); the weights are fine-tuned by a training process based on the effectiveness of the customized content items for other users at a similar stage and a probability value can be determined that a customized interactive content item may be effective for improving user performance; the weights/probability values of the various parameters/metadata are thus learned in some manner to optimize the effectiveness/user performance/reward function; also [0044] discusses how content items (which are at least partially defined by their timing metadata as noted above) can be weighted/valued in association with different possible characteristics that can be determined so as to determine user characteristics/conditions which can be based on the effectiveness of the content per [0081])..., and based thereon selecting at least one of a time or location at which to output a subsequent question ([0081] note that the neural network is used to select new interactive content items while [0075] notes that the appropriate content can be provided to the user at the right time to improve user progress; as [0020] notes that a customized interactive item is defined by the content and the manner of displaying the content which would be the time as noted above, then the time would be selected to output the one or more subsequent questions).
However, George appears to be silent regarding determining a probability distribution of an unanswered question of the questions, where training of the machine learning algorithm is based on the determined probability distribution.
Nevertheless, Feng teaches ([0093]-[0099] and [0117]) that it was known in the interactive questionnaire art to extract feature vectors of positive and negative samples of a user (questions answered and not answered by the user), where each feature vector includes metadata such as question and scene features and also includes an answering frequency of the user, and using the feature vectors to train a CTR model for use in selecting a to be recommended question for the user.  As the various positive and negative samples including their metadata and respective answering frequencies are used to train the CTR model to predict questions likely to be answered by the user, then the samples including their metadata and respective answering frequencies are a probability distribution of unanswered questions (e.g., they represent a likelihood of various unanswered questions associated with different metadata being answered by the user).  This arrangement advantageously increases the likelihood that subsequent questions output to the user will be answered by the user thereby improving questioning answering rates for users ([0045]) and allowing for more customized content to be presented to the user ([0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a probability distribution of an unanswered question of the questions such that training of the machine learning algorithm is based on the determined probability distribution in the system of George as taught by Feng to advantageously increase the likelihood that subsequent questions output to the user will be answered by the user thereby improving questioning answering rates for users and allowing for more customized content to be presented to the user and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 5, the George/Feng combination discloses the apparatus according to claim 1, further including wherein said selecting the at least one of the time or the location at which to output the subsequent question comprises selecting the at least one of the time or the location at which to output the question that maximises the reward function (again, [0075] of George notes that the appropriate content can be provided to the user at the right time to improve user progress or apprehension of the presented materials (maximize the reward function); also, as [0020] notes that a customized interactive item is defined by the content and the manner of displaying the content which would be the time as noted above, then the time would be selected to output the one or more subsequent questions to maximize the reward function; further, [0031] notes how content items can be selected to improve the user experience the most (maximize the reward function)).
Regarding claim 6, the George/Feng combination discloses the apparatus according to claim 1, further including wherein each question is associated with an estimate of cost to the user, and wherein the next one of the subsequent question selected to be output to the user is the question that maximises an amount of information content gained per unit cost to the user ([0033] of George notes that user progress/accuracy can be monitored and subsequent content can be selected based on effectiveness while [0037] discusses how additional materials (which can be quizzes/questions per [0027]) can be presented to the user to help answer a question when they are stuck (or in other words when there is high cognitive load) to improve response accuracy (or in other words to maximize information gain); accordingly, each content/question would be associated with some estimate of “cost” (e.g., cognitive load) to the user such that the subsequent content/questions would be selected to maximize information content gained per unit cost to the user (e.g., [0031] discusses selecting content/question to improve user experience the most).

Regarding claim 8, the George/Feng combination discloses the apparatus according to claim 1, further including wherein the reward function comprises a measure of responsivity of the user, and wherein optimizing the reward function comprises increasing the measure of responsivity of the user ([0033], [0037], [0066], [0075] and [0076] of George discuss customizing delivered content to “optimize the reward function” by increasing/improving user response time/progress).

Regarding claim 9, the George/Feng combination discloses the apparatus according to claim 8, further including wherein the measure of responsivity of the user comprises at least one of: (a) a number of responses from the user per unit time, (b) a number of responses per question asked, and (c) an engagement with the question from the user ([0019]-[0020] discusses how the selected content/questions are selected to facilitate subsequent engagement with and progress through the structured interactive environment).

Regarding claim 10, the George/Feng combination discloses the apparatus according to claim 1, further including wherein the code is further configured to supply the responses to a scoring algorithm to generate scores predicting a condition of the user based on the responses ([0043] and [0062] of George discuss how the user’s answers/responses to content/questions can be used to determine characteristics (conditions) of a user; for instance, [0081] discusses how content effectiveness (which is measured at least in part by the user’s responses) can be scored to determine a user’s learning style/condition; there would thus be some scoring algorithm to generate scores indicative of such characteristics/conditions; also [0044] discusses how different answers to questions can be aggregated/scored to determine user characteristics/profile).

Regarding claim 11, the George/Feng combination discloses the apparatus according to claim 10, further including wherein the reward function comprises a measure of prediction quality ([0044] of George discusses how different questions/answers can be weighted in association with different possible characteristics that can be determined from such questions/answers; also, [0081] discusses how content effectiveness can be used to more accurately determine/predict the user’s learning style/condition; accordingly, the reward function (which emphasizes accurately determining the user’s characteristics/condition) would include a measure of prediction quality in order to determine whether the user’s condition is more accurately being predicted), and wherein said optimization comprises optimizing a trade-off between a measure of responsivity and the prediction quality based on the generated scores ([0081] discusses how the scores can be used to determine the user’s condition based on a combination of for instance velocity and accuracy; accordingly, there would be an optimization of a trade-off between the measure of responsivity and the prediction quality/accuracy based on the scores).

Regarding claim 15, the George/Feng combination discloses the apparatus according to claim 1, further including wherein the one or more items of metadata comprise pieces of contextual information reflecting a context in which the questions are output ([0059], [0064], and [0072] of George discuss how the interactive computing platform records user interactions (contextual information) with the content items), wherein the one or more pieces of contextual information comprise one or more of: 
- a pattern of motion of the user when the questions are asked ([0067] discusses mouse movement and keyboard activity which would involve a pattern of motion of the user), 
- an activity being conducted by the user when the questions are asked ([0059], [0064], and [0072] discuss user actions such as turning down the volume or adjusting the window size), 
- a cause which prompted the question to be asked, 
- a sleep pattern of the user around the times the questions are asked, 
- a facial expression of the user when the questions are asked, 
- a change in heart rate when the questions are asked, 
- a change in cadence of speech when responding through a voice interface, 
- a change in intonation when responding through a voice interface, 
- a change in cadence of typing when responding in a chat-bot user interface, and/or 
- a change in sentiment when responding in a chat-bot user interface.

Regarding claim 16, the George/Feng combination discloses the apparatus according to claim 1, further including wherein the items of metadata comprise controllable parameters of the questions or a manner in which the questions are output ([0075] of George discusses how content can be customized/controlled in real-time in various manners which would be encapsulated in the one or more items of metadata), wherein the controllable parameters comprise one of more of: 
-a frequency at which the questions are asked ([0075] of George discusses providing the user a break to improve progress which would therefore affect the frequency at which questions are being asked), 
-how many questions are asked per sitting ([0005] of George discusses determining a manner (e.g., volume) to present the content items; also, providing the user a break per [0075] would affect the number of questions asked during a sitting that extends to the end of the break), 
-which user device is used to ask the questions, 
-whether the questions are output audibly or visually, and/or 
-a type of user interface used to output the questions.

Regarding claim 17, the George/Feng combination discloses the apparatus according to claim 1, further including wherein said training comprises training the machine learning algorithm to learn a combination of the values that optimizes said reward function ([0079]-[0081] of George discuss how the weights of the parameters/metadata are fine-tuned by a training process based on the effectiveness of the customized content items for other users at a similar stage and a probability value can be determined that a customized interactive content item may be effective for improving user performance; accordingly, the neural network would be trained to learn one or more particular combinations of parameter/metadata values that lead to more effectively presented content (optimizing reward function)).

Regarding claim 18, the George/Feng combination discloses the apparatus according to claim 1, further including wherein the questions output under circumstances of the different values of a given one of the items of metadata comprise: some repeated instances of the same question, and some different questions ([0022] of George notes how the same or different content/questions can be presented).

Claims 19 and 20 are rejected in view of the George/Feng combination as discussed above in relation to claim 1.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0335006 to George et al. (“George”) in view of U.S. Patent App. Pub. No. 2016/0239738 to Feng et al. (“Feng”), and further in view of U.S. Patent App. Pub. No. 2018/0330802 to Sharifi Sedeh et al. (“Sharifi Sedeh”):
Regarding claim 12, the George/Feng combination discloses the apparatus according to claim 11, but appears to be silent regarding wherein the measure of prediction quality comprises at least one of: a statistical uncertainty or variability in the scores, or a comparison with subsequently obtained empirical information on the condition of the user.
Nevertheless, Sharifi Sedeh teaches ([0026] and [0045]) that it was known in the healthcare informatics art for a quality metric threshold level that indicates a desired relatedness of questions to a condition of a patient to be in the form of an AUC curve, specificity, F1 score, etc. (statistical uncertainty or variability in the scores) which would advantageously allow users to customize the condition predictions to a desired level of accuracy or the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the prediction quality in the system of the George/Feng combination to include a statistical uncertainty or variability in the scores as taught by Sharifi Sedeh to advantageously allow users to customize the condition predictions to a desired level of accuracy or the like and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 14, the George/Feng combination discloses the apparatus according to claim 10, further including wherein the questions relate to a ... condition of the user (as noted previously, [0043] and [0062] of George discuss how the user’s answers/responses to content/questions can be used to determine characteristics (conditions) of a user; for instance, [0081] discusses how content effectiveness (which is measured at least in part by the user’s responses) can be scored to determine a user’s learning style/condition; also [0044] discusses how different answers to questions can be aggregated/scored to determine user characteristics/profile; thus the questions relate to the condition), and the predicted condition comprises the ... condition (the predicted condition is some condition).
However, the George/Feng combination appears to be silent regarding the condition being a health condition of the user.
Nevertheless, Sharifi Sedeh teaches ([0015] and Figure 3) that it was known in the field of adaptive content/question generation for questions and corresponding answers relating to a health condition of a user to be used as input to a prediction model for use in facilitating diagnosis and/or treatment of medical conditions and/or other characteristics of a user.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the questions to have related to a health condition of the user in the system of the George/Feng combination as taught by Sharifi Sedeh to advantageously facilitate diagnosis and/or treatment of medical conditions and/or other characteristics of a user and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



Statement Regarding Subject-Matter Eligibility
When currently pending claims 1-6, 8-12 and 14-22 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
For instance, while independent claims 1, 19, and 20 recite certain limitations that include a “mental process” abstract idea (e.g., determining a probability distribution of an unanswered question of the questions) because they can be practically performed in the human mind (e.g., with pen and paper) and/or “organizing human activities” abstract idea (e.g., conducting a question and answer session with a user because they relate to managing relations between people, the claims recite additional limitations the amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  
For instance, at least the additional limitations of the output questions being associated with time and/or location metadata, and training a machine learning algorithm to learn a value of each of the one or more items of metadata which optimizes a reward function based on the determined probability distribution, and based thereon selecting at least one of a time or location at which to output a subsequent question together with the limitations reciting the at least one abstract idea when viewed as a whole, integrate the at least one abstract idea into a practical application of the at least one abstract idea by applying the at least one abstract idea in some other meaningful way and improving the functioning of a computer and other technology.
For instance, as discussed at least at [0031], [0061], [0062], and [0089]-[0095] of the present application, the recited manner in which the machine learning algorithm is trained to learn time and/or location metadata values that optimize a reward function based on the probability distribution and then selecting a time and/or location to output a subsequent question based on the trained machine learning algorithm advantageously provides a “practical application” of the at least one abstract idea by outputting questions that are more likely to result in a greater level of engagement from the user and/or more likely to increase the amount of information gained from the user per question.  Accordingly, such limitations amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.
Furthermore, [0062] discusses how the recited training of the machine learning model allows for identification of a fewer number of questions that gain increased amounts of information which one of ordinary skill in the art would recognize improves technology by reducing bandwidth usage and the like of the computing system owing to the fewer number of questions presented to the user and the corresponding reduced need to track answers to such questions.  MPEP 2106.05(a).  
Still further, the training steps are integral to the invention as indicated by at least the above-noted paragraphs and are not recited at the “apply it” level because they are not recited as a mere tool on which the abstract idea is operated.  MPEP 2106.05(f)

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for allowance can be found at pages 21-22 of the non-final Office Action.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 21, the George/Feng combination discloses the apparatus of claim 1 but appears to not further specifically disclose or suggest the reward function to include a distance between the probability distribution of the unanswered question and a probability distribution based on an answered question of the questions.  Regarding claim 22, the George/Feng combination discloses the apparatus of claim 1 but appears to not further specifically disclose or suggest training the machine learning algorithm to include for a subsequent question to be output to the user, selecting the value that maximizes a distance between the probability distribution of the unanswered question and a probability distribution based on an answered question of the questions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for adaptively presenting various types of content (e.g., questions, etc.) to users over time based on user answers and other user characteristics in an effort to present more tailored content to the users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686